ORDER

PER CURIAM.
Jerry Beine, Gerald Weiss, and Rich Piotrowicz, individually and as Trustees of Riverwood Estates Homeowners Association, appeal the judgment, entered in favor of McBride & Son Investment Co., Inc. on its motion for summary judgment. Trustees contend that the trial court erred in granting McBride’s motion for summary judgment because: (1) the provision in the Riverwood Estates Declaration of Residential Covenants and Restrictions requiring lot owners to obtain Trustee consent to subdivide was valid and enforceable against McBride since McBride was a “lot” owner; (2) McBride was not a successor developer entitled to exercise development rights expressly reserved by the grantor in the Riverwood Master Indenture and the Covenants because neither the Covenants, as amended, nor the Indenture contained any such reservation; (3) the Covenants and Indenture did not preclude interference by the Trustees because the only provision that arguably precluded interference was deleted in the amendments of 1999; and (4) the 1999 amendments were valid because the amendments were enacted pursuant to a valid covenant that did not require McBride’s consent to amend because McBride was not the “Grantor.”
We have reviewed-the briefs of the parties and the record on appeal and find no *741error of law. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).